[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an intersection accident in which there are no independent witnesses. Certain facts are undisputed — the plaintiff's vehicle struck the New Haven police patrol car on the driver's side toward the rear, the contact occurred in the intersection, the cost to repair the patrol car was $1,645.05. The plaintiff's car incurred front end damage and was a total loss.
The accident occurred at the intersection of Division Street and Winchester Avenue in New Haven about 11:15 p. m. on June 12, CT Page 2110 1995. The streets were wet.
The court is presented with a credibility issue, as each driver claims to have had the traffic light in his favor. While the plaintiff's credibility was impeached by his criminal record and his denial of its content in a deposition, the court finds the plaintiff's version of the events dispositive of the liability issue.
While he admits striking the patrol car, he claims it "shot out in front of him", though he saw the vehicle, saw the front of it, saw its headlights, recognized it as a police vehicle and was proceeding at five (5) miles per hour at impact.
The testimony of the police officer was that he had stopped, waited at the light and was proceeding through the intersection after the light changed when he saw the plaintiff approaching. He attempted to avoid the approaching vehicle by moving ahead.
The court finds this explanation the more reasonable, especially since the plaintiff apparently had ample opportunity to avoid the contact. Further, the claim as to he speed of the plaintiff's vehicle is just not credible.
It is therefore the conclusion of this court that the plaintiff has failed to sustain his burden of proof as to liability and the court finds the accident was caused by the plaintiff.
Judgment may enter for the defendants, the City of New Haven and Thomas Benedetto, the patrol car operator on the complaint. Judgment may enter for the City on its counterclaim in the amount of $1,645.05.
Anthony V. DeMayo Judge Trial Referee